DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canadian reference (CA 2 966 917).
The CA reference discloses a railroad sleeper comprising a top portion contact surface 3, anchorage walls 5, 5’ extending downward therefrom and having bottom support points 7, 7’, and a hollow space/void delimited by the contact surface and the anchorage walls, wherein the anchorage walls have at least one aperture formed therein (see Fig. 19) for receiving fastener 26 extending therethrough. The structure of the CA reference is considered to include the combination of features of instant claim 1.
Regarding instant claims 2-4, consider page 16 (last five paragraphs) of the CA reference, wherein variations of compositions of polymeric material(s) and fiberglass for forming the sleeper are described.
Regarding instant claim 5, the structure of the CA reference, wherein fastening block 10 comprising an aperture extending therethrough for receiving fastener 26 (Fig. 19).
Regarding instant claims 6-7, consider the first paragraph on page 18 of the CA reference, wherein the fastening block can be made from a polymeric material, including polypropylene and fiberglass.
Regarding instant claim 10, the railroad structure assembly of the CA reference, including sleeper 1 and fastening block 10 is considered to include the combination of features recited in instant claim 10. 
Regarding instant claim 11, consider Fig. 18 of the CA reference, wherein rails 2 are fixed to contact surface 3 and through fastening block 10.
Regarding instant claims 12-17, consider the corresponding features of the CA reference described above.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canadian reference (CA 2 966 917).
The CA reference is applied above.
Regarding instant claims 8-9, consider the first paragraph on page 18 of the CA reference, wherein the fastening block can be made from a variety of materials preferably polyethylene. It would have been obvious to one of ordinary skill in the art to alternatively form the fastening block of the CA reference from a desired known grade of polyethylene, such as virgin polyethylene and high density polyethylene, so as to achieve the expected quality, durability, and strength thereof.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. International reference (WO 2015/043689) discloses a composite sleeper including an internal void. Ollendick (US 2007/0012794) discloses a railroad sleeper including an internal fastening block. International reference (WO 2006116405) discloses a composite sleeper including void spaces/apertures. Lilienthal (US 5,960,592) discloses a housing structure with hollow walls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617